IN THE SUPREME COURT OF THE STATE OF DELAWARE

STACIA VICK and CHADWICK  §
VICK,                     §
                          §                  No. 491, 2018
     Plaintiffs Below,    §
     Appellants,          §                  Court Below: Superior Court of the
                          §                  State of Delaware
     v.                   §
                          §                  C.A. No. K17C-09-007
DR. NASREEN KHAN, KHAN    §
AND ASSOCIATES, P.A.,     §
BAYHEALTH INC., BAYHEALTH §
MEDICAL CENTER, and KENT  §
GENERAL HOSPITAL,         §
                          §
     Defendants Below,    §
     Appellees.           §

                         Submitted: December 20, 2018
                          Decided: February 21, 2019

Before VALIHURA, VAUGHN and SEITZ, Justices.

                                   ORDER

      (1)   The plaintiffs-appellants seek interlocutory review of the Superior

Court’s bench ruling of January 5, 2018 and the court’s order of August 22, 2018 in

the plaintiffs’ medical negligence action.    The January 5, 2018 bench ruling

dismissed Counts III through VIII of the plaintiffs’ complaint as time-barred. The
August 22, 2018 order affirmed a Commissioner’s order denying the plaintiffs’

motion to amend the complaint.1

         (2)    By order dated September 19, 2018, the Superior Court denied the

plaintiffs’ application for certification of an interlocutory appeal after finding that

neither the January 5 bench ruling nor the August 22 order determined a substantial

issue of material importance meriting appellate review before final judgment.

         (3)    Applications for interlocutory review are addressed to the sound

discretion of this Court and are granted only in exceptional circumstances.2 In the

exercise of our discretion, we conclude that the plaintiffs’ application for

interlocutory review does not meet the strict standards for certification under

Supreme Court Rule 42.

         NOW, THEREFORE, IT IS ORDERED that the interlocutory appeal is

REFUSED.

                                            BY THE COURT:

                                            /s/ James T. Vaughn, Jr.
                                            Justice




1
    2018 WL 4026692 (Del. Super. Ct. Aug. 22, 2018).
2
    Del. Sup. Ct. R. 42(d)(v).
                                               2